DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 25-35 and 38-48 are allowed. Claims 1-24, 36, 37 are cancelled.
Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered and are persuasive.   Amended claims 25-35 and 38-48 are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 25-35, 38-48 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Re-claim 25, recites “inter alia” “A motor that transmits a predetermined torque to an external driving mechanism, the motor comprising: a rotor that includes a shaft centered on a central axis extending in an upward and downward direction; a stator that is disposed to face the rotor in a radial direction; an upper bearing that supports an upper side of the shaft; a lower bearing that supports a lower side of the shaft; a bearing holder that holds the upper bearing; and a housing that accommodates the rotor, the stator, and the bearing holder, and opens to an upper side, wherein a lower end of the shaft projects to an outside from the housing and transmits a predetermined torque to the external driving mechanism, the housing includes: a housing cylinder portion that accommodates the rotor, the stator, and the bearing holder, a housing bottom portion that closes an opening of the housing cylinder portion on a lower side, and a housing shelf surface that faces an opening side of the housing and extends in a circumferential direction in an inner peripheral surface of the housing cylinder portion, the housing cylinder portion includes a controller accommodating region that accommodates at least a portion of a controller electrically connected to the stator on an upper side from the bearing holder, the bearing holder includes an upper bearing holding portion that is held on the inner peripheral surface of the housing cylinder portion, is in contact with the housing shelf surface, and holds the upper bearing, the upper bearing holding portion includes: an upper bearing cylinder portion that fits to an outer ring of the upper bearing, and an upper bearing receiving portion that extends to an inside in the radial direction on an upper side of the upper bearing cylinder portion, the housing bottom portion includes a lower bearing holding portion that holds the lower bearing, in the upper bearing: an inner ring of the upper bearing is fixed to the shaft, and the outer ring of the upper bearing is movable in the upward and downward direction with respect to the upper bearing holding portion, and an urging member that performs urging in the upward and downward direction is positioned between an upper surface of the outer ring and the upper bearing receiving portion,   
 
 

    PNG
    media_image1.png
    681
    579
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    716
    730
    media_image2.png
    Greyscale


Regarding claims 25 combination, the prior art closest is Anderson, Matsunaga, nor Tomizawa, combination teach motor assembly with housing and bearing structures, but fail to teach the rearward bearing seats, and having the intermediate cylinder, an inside coupling portion and outside coupling portion as indicated in claim 1, the prior art of record in combination or alone fail to teach the combination of limitations of claim 25 A motor that transmits a predetermined torque to an external driving mechanism, the motor comprising: a rotor that includes a shaft centered on a central axis extending in an upward and downward direction; a stator that is disposed to face the rotor in a radial direction; an upper bearing that supports an upper side of the shaft; a lower bearing that supports a lower side of the shaft; a bearing holder that holds the upper bearing; and a housing that accommodates the rotor, the stator, and the bearing holder, and opens to an upper side, wherein a lower end of the shaft projects to an outside from the housing and transmits a predetermined torque to the external driving mechanism, the housing includes: a housing cylinder portion that accommodates the rotor, the stator, and the bearing holder, a housing bottom portion that closes an opening of the housing cylinder portion on a lower side, and a housing shelf surface that faces an opening side of the housing and extends in a circumferential direction in an inner peripheral surface of the housing cylinder portion, Application No. 15/767,714 December 24, 2020 Reply to the Office Action dated September 25, 2020 Page 4 of 21 the housing cylinder portion includes a controller accommodating region that accommodates at least a portion of a controller electrically connected to the stator on an upper side from the bearing holder, the bearing holder includes an upper bearing holding portion that is held on the inner peripheral surface of the housing cylinder portion, is in contact with the housing shelf surface, and holds the upper bearing, the upper bearing holding portion includes: an upper bearing cylinder portion that fits to an outer ring of the upper bearing, and an upper bearing receiving portion that extends to an inside in the radial direction on an upper side of the upper bearing cylinder portion, the housing bottom portion includes a lower bearing holding portion that holds the lower bearing, in the upper bearing: an inner ring of the upper bearing is fixed to the shaft, and the outer ring of the upper bearing is movable in the upward and downward direction with respect to the upper bearing holding portion, and an urging member that performs urging in the upward and downward direction is positioned between an upper surface of the outer ring and the upper bearing receiving portion, in the lower bearing: an inner ring of the lower bearing is fixed to the shaft, and an outer ring of the lower bearing is fixed to the lower bearing holding portion, the bearing holder includes an inside cylinder portion (55e) that holds the bearing, an outside cylinder portion (55f) that fits to the inner peripheral surface of the housing cylinder portion (20), and a coupling portion (55c) that couples the inside cylinder portion and the outside cylinder portion together, and the coupling portion includes an intermediate cylinder portion that is positioned between the inside cylinder portion and the outside cylinder portion, an inside coupling portionApplication No. 15/767,714 December 24, 2020 Reply to the Office Action dated September 25, 2020Page 5 of 21 that couples a lower end of the intermediate cylinder portion and the inside cylinder portion, and an outside coupling portion that couples an upper end of the intermediate cylinder portion and the outside cylinder portion combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 25 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 

    PNG
    media_image3.png
    715
    747
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    693
    628
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    708
    592
    media_image5.png
    Greyscale

Claim 26-35 and 38 are allowed based on dependency from allowable claim 25.
Re-claim 39, recites “inter alia” “A motor comprising: a rotor that includes a shaft centered on a central axis extending in an upward and downward direction; a stator that is disposed to face the rotor in a radial direction; a bearing that supports the shaft; a bearing holder that holds the bearing; and a housing that accommodates the rotor, the stator, and the bearing holder, and opens to an upper side, wherein the housing includes: a controller accommodating region that accommodates at least a portion of a controller electrically connected to the stator on an upper side from the bearing holder, and a shelf surface that faces an opening portion of the housing and extends in a circumferential direction in an inner surface of the housing, an inner diameter of the housing in the controller accommodating region is larger than an inner diameter of the housing at a position to which the bearing holder is attached, and the bearing holder is in contact with the shelf surface and includes a recessed portion and a pressing portion that is positioned on an outside of the recessed portion in the radial direction and presses the inner peripheral surface of the housing at an outer edge portion of an upper surface of the bearing holder. (55, see Fig.1 and Fig.3).  
  
    PNG
    media_image6.png
    677
    581
    media_image6.png
    Greyscale

    PNG
    media_image2.png
    716
    730
    media_image2.png
    Greyscale


Regarding claims 25 combination, the prior art closest is Anderson, Matsunaga, nor Tomizawa, combination teach motor assembly with housing and bearing structures, but fail to teach the rearward bearing seats, and having the intermediate cylinder, an inside coupling portion and outside coupling portion as indicated in claim 39, the prior art of record in combination or alone fail to teach the combination of limitations of claim 39 “A motor comprising: a rotor that includes a shaft centered on a central axis extending in an upward and downward direction; a stator that is disposed to face the rotor in a radial direction; a bearing that supports the shaft; a bearing holder that holds the bearing; and a housing that accommodates the rotor, the stator, and the bearing holder, and opens to an upper side, wherein the housing includes: a controller accommodating region that accommodates at least a portion of a controller electrically connected to the stator on an upper side from the bearing holder, and a shelf surface that faces an opening portion of the housing and extends in a circumferential direction in an inner surface of the housing, an inner diameter of the housing in the controller accommodating region is larger than an inner diameter of the housing at a position to which the bearing holder is attached, and the bearing holder is in contact with the shelf surface and includes a recessed portion and a pressing portion that is positioned on an outside of the recessed portion in the radial direction and presses the inner peripheral surface of the housing at an outer edge portion of an upper surface of the bearing holder combination.
The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 25 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention as recited in Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 
Claims 40-48 are allowed based on dependency from allowed claim 39. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834